Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.

Response to Amendment

The Applicant's amendment received on 6/22/2022 has been entered and made of record.  Claims 1-4, 7-15 and 17-23 are pending in this application.  Claims 5, 6, and 16 have been cancelled.


Amendments to the Specification

The Abstract, Title and Specification have been amended for clarity.


Amendments to the Claims

Claims 1-4, 7-15, 18 and 21 have been amended.

Response to Remarks/Arguments

The claims have been amended to overcome 35 USC (f) interpretation; however, see claim objections listed below.



   Response to Remarks/Arguments on the Merit

Please refer to the following references cited in the Non-Final Office Action Dated 2/28/2022:

Kozuka et al. (US 2019/0303733 A1) “Kozuka”
Kagawa et al. (US 2020/0013150 A1) “Kagawa”
Yazawa et al. (US 2020/0013149 A1) “Yazawa”

The Applicant’s arguments, on pages 14 through 18 of the Remarks section filed on 6/22/2022 are fully considered, with respect to independent claims 1, 18, and 21 and dependent claims therefrom; but the claims are not allowable, as detailed in this Office Action.  A secondary reference of Kagawa is applied to the Applicant’s amended claims to teach or suggest that target absolute values of brightness and the target absolute luminance is a maximum luminance “D1” as shown in FIG. 11B or FIG. 13B. 


 	Independent claims 1, 18, and 21 have been rejected under 35 U.S.C. § 102(a)(1) as being unpatentable over Kozuka.

Regarding claims 1, 18, and 21.

The Applicant argues: Kozuka does not teach or suggest at least any specific feature of performing conversion from HDR data (defined on a relative luminance value) into data (defined based on an absolute luminance value), and then performing conversion from a dynamic range of the converted data (defined based on the absolute luminance value) into a dynamic range corresponding to print of an image on a print medium.

The Examiner responds: Kozuka teaches: “converter 120 (120C) may convert first still image data D1 to second still image data D2 by using the relative brightness” [0225].  Relative brightness is a relative luminance value.  The Examiner agrees with the Applicant that Kozuka does not explicitly teach or suggest dynamic range conversion based on an absolute luminance value, although Kozuka does show an absolute luminance value of 100 nits in FIG. 2 and FIG. 7B.  Nonetheless, a reference of Kagawa is applied to the Applicant’s claim limitation(s) to teach or suggest an absolute luminance value of “D1” in FIG 11B or FIG. 13B

The Applicant argues:  Kagawa does not teach or suggest at least any specific feature of performing conversion from HDR data (defined on a relative luminance value) into data (defined based on an absolute luminance value), and then performing conversion from a dynamic range of the converted data (defined based on the absolute luminance value) into a dynamic range corresponding to print of an image on a print medium.

The Examiner responds:  Kozuka teaches relative brightness as described above.  In this office action Kagawa is combined with Kozuka using obviousness rationale to teach an absolute luminance value “D1” in FIG 11B or FIG. 13B.

The Applicant argues:  Yazawa is deficient in teachings or suggestions of the Applicant’s claimed invention.

The Examiner responds:  Yazawa is not relied upon in this Office Action.

The Applicant argues:  Dependent claims are allowable by virtue of dependency upon allowable independent claims.

The Examiner responds:  Since, at this time, the independent claims are not allowable. Dependent claims are not allowable solely based on the allowability of the independent claims.


Claim Objections

Claims 10 and 11 are objected to because of the following informalities:  Claims 10 and 11 cite “conversion unit”.  The Examiner understands the claim to mean “at least one processor”.  Appropriate correction is required.




Response to Remarks/Arguments on the Merit (Claims)

The claim amendments with respect to claims 1-4, 7-15 and 17-23  are addressed in the sections below entitled “Claim Rejections”.  The Examiner maps references to the Applicant's claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers

.

Claims 19 and 22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19 and 22 cite “wherein, in an image transfer function of the HDR data, a tone of each pixel is defined based on a relative luminance value”.   Claims 18 and 21 (from which 19 and 22 depend) also cite “wherein, in an image transfer function of the HDR data, a tone of each pixel is defined based on a relative luminance value”.  Claims 19 and 22 do not further limit the scope of claims 18 and 21 and the claims are rejected.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim 1-4, 7-15, and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kozuka et al. (US 2019/0303733 A1) “Kozuka” in view of Kagawa et al. (US 2020/0013150 A1) “Kagawa”.


1. Kozuka teaches: An image processing apparatus ("image processing device" [ABSTRACT]) comprising: at least one processor ("CPU 101" [FIG. 14]) having a memory storing instruction ("Main memory 102 Storage 103” [FIG 14]) , that when executed by the processor (execution by the CPU performs the “IMAGE PROCESSING METHOD" [TITLE]) , cause the processor at least: to obtain HDR data that represents a high-dynamic range (HDR) image ("First still image data D1" [FIG. 15] “An image processing device includes an acquisition section configured to acquire first still image data obtained through imaging and having a brightness range defined in a first dynamic range” [ABSTRACT]. Where the still image data is an “HDR still image” [0040] “The first dynamic range is, for example, a high dynamic range (HDR)” [0104]), wherein, in an image transfer function of the HDR data, a tone of each pixel is defined based on a relative luminance value (“converter 120 (120C) may convert first still image data D1 to second still image data D2 by using the relative brightness” [0225].  The relative brightness is a relative luminance value.);
to obtain print information ("Performance information I1" [FIG. 15] “performance information indicating a printing performance of a printing device” [ABSTRACT] on a “SDR printing device” [0040] i.e. a Standard Dynamic Range printing device.)  to perform printing (on the "Printing device 200" [FIG. 15]) based on the obtained HDR data ("convert the first still image data acquired by the acquisition section into second still image data defined in a second dynamic range " [ABSTRACT].  The printing is based on a conversion from the HDR data obtained by the first obtainment unit into SDR data for printing.);
Kozuka does not explicitly teach: to set luminance information to be a target absolute luminance value.
However, Kagawa teaches: configured to set luminance information to be a target absolute luminance value.
 ("OUTPUT BRIGHTNESS VALUE D1" as shown in FIG. 11B. “the maximum brightness value D1 that can be expressed by the printing apparatus 221 (or the display 211)” [0056].)
The conversion/compression of the High Dynamic Range of Kozuka for the purpose of compressing the HDR image luminance image to render the image on a printer having lower dynamic range can be modified by Kagawa to compress the HDR image luminance image to render the image on a display having lower dynamic range.  Specifically, The luminance information shown in FIG. 7B of Kozuka having an absolute “SDR signal value” of “100” can be modified by Kagawa to ensure that the absolute luminance value is “D1” as shown in FIG. 11B in Kagawa to render an image on a device having a lower dynamic range.
The motivation of the combination is provided by Kagawa “for appropriately executing dynamic range conversion between an input image and an output image” [0004] to avoid “contrast degradation” [0003].
Furthermore, the combination of Kozuka and Kagawa teach:
to perform a luminance conversion on the HDR data so that, in an image transfer function of the HDR data, a tone of each pixel is defined based on an absolute luminance value (Based on the absolute value "D1" [FIG. 11B] of Kagawa)  and the target absolute luminance value being a maximum luminance (The target absolute luminance value "D1" in FIG. 11B of Kagawa is a maximum luminance as shown by the graph in FIG. 11B as to not exceed the “OUTPUT BRIGHTNESS VALUE” of “D1”) ;  to convert a dynamic range of luminance of the HDR data on which the luminance conversion has been performed  (converts "First still image data D1" into “Second still image data D2” [FIG. 15] of Kozuka.) , into a dynamic range corresponding to printing of an image on a print medium to be performed specified by the print information. (“SDR signal value 100” [0064]-[0066].  The Standard Dynamic Range signal value is shown in FIG. 7B, where the converter is configured “to convert the first still image data acquired by the acquisition section into second still image data defined in a second dynamic range having a smaller brightness range than the brightness range of the first dynamic range depending on the printing performance indicated by the performance information acquired by the acquisition section, and an output section configured to output the second still image data converted by the converter to the printing device”. [ABSTRACT] of Kozuka.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


2. Kozuka and Kagawa teach: The apparatus according to claim 1, wherein the print information is information for specifying a dynamic range to be obtained by the conversion ("a first dynamic range" into a “second dynamic range” [ABSTRACT] as shown by the dynamic range reduction in FIG. 7B from an “Original signal value” of “10000” to a “SDR signal value” of “100” of Kozuka.  The specified dynamic range is 100.).
 Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


3. Kozuka and Kagawa teach: The apparatus according to claim 2, wherein the print information includes information that indicates a type of a sheet to be printed ("Acquisition section 110 may acquire paper information indicating a paper type used in printing by printing device 200 (or paper set in printing device 200) as performance information I1." [0105] of Kozuka.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


4. Kozuka and Kagawa teach: The apparatus according to claim 1, wherein the HDR data to be obtained is data after optoelectronic conversion on an image capturing side (“original image 70” having an "HDR signal value” is intended to mean the brightness within the brightness range of HDR (hereinafter, referred to as “HDR brightness." [0070] of Kozuka. The image is captured by a camera having a first  high dynamic range luminance/brightness (after optoelectronic conversion) as shown in FIG. 2 in the left side graph and is converted into a second high dynamic range luminance/brightness having compression for high luminance/brightness values as shown by the dotted line on the right side graph of Kozuka.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


7. Kozuka and Kagawa teach: The apparatus according to claim 1
Kozuka does not explicitly teach: wherein the at least one processor is further caused to display the luminance information of a display apparatus, wherein the target absolute luminance value based on the luminance information of the display apparatus is set.
However, Kagawa teaches: wherein the at least one processor is further caused to display the luminance information of a display apparatus, wherein the target absolute luminance value based on the luminance information of the display apparatus is set. ("The image processing apparatus 201 accepts HDR (High Dynamic Range) image data as an input, changes the brightness by performing D range compression for the image data, and outputs the image data after the D range compression to the printing apparatus 221 or the display 211." [0048]) .
The conversion/compression of the High Dynamic Range of Kozuka for the purpose of compressing the HDR image luminance image to render the image on a printer having lower dynamic range can be modified by Kagawa to compress the HDR image luminance image to render the image on a display having lower target dynamic range as shown by “D1” in FIGs 11B or 13B in Kagawa.
The motivation of the combination is provided by Kagawa “ for appropriately executing dynamic range conversion between an input image and an output image” [0004] to avoid “contrast degradation” [0003].

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

8. The combination of Kozuka and Kagawa teach: The apparatus according to claim 7, wherein in a case in which the luminance information of a plurality of display apparatuses is obtained, the target absolute luminance value is set based on the luminance information corresponding to the plurality of display apparatuses.
The target luminance information for a display apparatus of Kagawa ("the display 211." [0048]) can be modified to set target luminance information for a plurality of display apparatuses.
It would be obvious to try setting target luminance information for each of a plurality of display apparatuses.
The motivation for a person having ordinary skill in the art to obviously try converting an HDR image to an image which can be displayed on a display is: there are displays which have different achievable luminance dynamic ranges and each display needs to have an independent adjustment of dynamic range to match the available dynamic range of the display for accurate image rendering.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


9. The combination of Kozuka and Kagawa teach: The apparatus according to claim 1, wherein, the at least one processor is further caused to hold the target absolute luminance value  ("Main memory 102” [FIG. 14] of Kozuka or “RAM 203” / “HDD 204” FIG. 2 of Kagawa holding the target absolute luminance value of “D1” FIG. 11B of Kagawa.  Also, the target absolute luminance value is shown as the maximum number of nits “100 nits” in FIG. 2 of Kozuka.
The processor and memory of Kozuka can be modified to include the processor and memory of Kagawa to perform similar functions.
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


10. The combination of Kozuka and Kagawa teach: The apparatus according to claim 1, wherein the conversion unit performs the dynamic range conversion by using conversion information for converting the dynamic range (The information depicted in FIG. 7B shows conversion for converting an original HDR image to a SDR (Standard Dynamic Range) image as explained in [0066] using the “Performance information l1” in FIG. 15 of Kozuka.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

11. The combination of Kozuka and Kagawa teach: The apparatus according to claim 1, wherein the conversion unit converts the dynamic range of the luminance of the HDR data on which the luminance conversion has been performed, into a dynamic range, corresponding to printing to be performed, so that input luminance and output luminance will match within a predetermined luminance range by performing a linear conversion from a dark portion to a specific luminance portion and performing a conversion by a logarithmic characteristic in a highlight portion (The graph in FIG 11B of Kagawa shows a linear conversion for a darker brightness on the left side of the abscissa and a logarithmic conversion for a higher brightness on the right side of the abscissa of Kagawa.)
The conversion/compression of the High Dynamic Range of Kozuka for the purpose of compressing the HDR image luminance image to a lower dynamic range can be modified by Kagawa to compress the HDR image luminance image to render the image on a display having lower dynamic range to achieve the appropriate level of contrast in the image.
The motivation of the combination is provided by Kagawa “ for appropriately executing dynamic range conversion between an input image and an output image” [0004] to avoid “contrast degradation” [0003].

12. Kozuka and Kagawa teach: The apparatus according to claim 1, wherein the at least one processor is further caused to divide an image represented by the HDR data into regions, wherein dynamic range conversion is performed by using conversion information that is used to convert a dynamic range and is set for each divided region (Regions of dynamic range compression are shown in FIG. 8 of Kagawa [0049]-[0050].
The image of Kozuka can be modified by Kagawa to divide the image into regions.
The motivation is provided by Kagawa “ it is possible to reduce contrast degradation while maintaining the gray scale for each area by specifying a feature amount such as the maximum input brightness or the like in the area and setting a D range compression curve so as to associate the feature amount with the maximum output brightness.” [0057].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


13. Kozuka and Kagawa teach: The apparatus according to claim 12, wherein region division is performed on a low-frequency component of the image represented by the HDR data. (The frequency separation unit 307 specifies the spatial frequency of the brightness image, and separates the image into a high-frequency component and a low-frequency component based on the specified spatial frequency. The frequency separation unit 307 outputs the low-frequency component after the separation [0038] of Kagawa).
The image of Kozuka can be modified by Kagawa to perform divisions of the regions of the image according to low spatial frequency separations.
The motivation for the combination is provided by Kagawa “for appropriately executing dynamic range conversion between an input image and an output image” [0004] to avoid “contrast degradation” [0003]. “Hence, even if image degradation due to dynamic range compression occurs, it is possible to obtain an output product in which the influence of such degradation has been in suppressed by performing this kind of processing [0046].
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.
  
14. The apparatus according to claim 13, further comprising: wherein the at least one processor is further caused to perform contrast correction on a high-frequency component of the image represented by the HDR data ("This will allow contrast to be maintained in a pixel area of an input brightness value range which has a high appearance frequency." [0026] of Kagawa) .
The image of Kozuka can be modified by Kagawa to perform correction on high-frequency components of the HDR image data.
The motivation is provided by Kagawa “contrast degradation due to D range compression can be suppressed.” [0026]. D range compression is Dynamic range compression. “Hence, even if image degradation due to dynamic range compression occurs, it is possible to obtain an output product in which the influence of such degradation has been in suppressed by performing this kind of processing” [0046].
 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


15. The apparatus according to claim 1, wherein the at least one processor is further caused to perform printing (“Printing device 200” [FIG 15] of Kozuka)  based on data that has undergone dynamic range conversion (The “Converter 120” in FIG. 15 converts the dynamic range of the “First still image data D1” to the “Second still image data D2” [0111] in FIG. 15, which is printed by the “Printing device 200” in FIG. 15 of Kozuka.).
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


17. The apparatus according to claim 1, wherein the HDR data is data defined by an HLG (Hybrid Log Gamma) method (“Hybrid Log Gamma (HLG system)" [0013], [0046], or [0050] as shown in FIG. 3 of Kozuka.) .
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


18.  The method of claim 18 has been analyzed in view of the method of Kozuka “image processing method” [Claim 7] and further in view of claim 1. 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

19.  The method of claim 19 has been analyzed in view of the method of Kozuka “image processing method” [Claim 7] and (“converter 120 (120C) may convert first still image data D1 to second still image data D2 by using the relative brightness” [0225] of Kozuka.)

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


20.   The method of claim 20 has been analyzed in view of the method of Kozuka “image processing method” [Claim 7] and further in view of claim 17. 
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


21.  The non-transitory computer-readable storage medium of claim 21 has been analyzed in view of the “non-transitory computer-readable recording medium” of Kozuka [Claim 8] and further in view of claim 1.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.

22.  The medium of claim 22 has been analyzed in view of the “non-transitory computer-readable recording medium” [Claim 8] of Kozuka and (“converter 120 (120C) may convert first still image data D1 to second still image data D2 by using the relative brightness” [0225] of Kozuka.)
Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


23.  The non-transitory computer-readable storage medium of claim 21 has been analyzed in view of the “non-transitory computer-readable recording medium” [Claim 8] and further in view of claim 17.

Therefore, the Applicant’s claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention and the claim is rejected.


Relevant Prior Art

Ogawa (US 20200007712 A1)

Abstract
An image processing apparatus for converting a first image having a first range of a brightness into a second image having a second range of the brightness narrower than the first range obtains information of sizes of the first range and the second range, divides the first image based on the information such that the number of areas obtained by dividing the first image when a ratio of the second range to the first range is a first value becomes smaller than that when the ratio is smaller than the first value, sets, for each of the areas, relationship information that associates input brightness values in the first range with output brightness values in the second range, and converts brightness values of pixels included in the first image into brightness values of pixels of the second image based on the relationship information.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675